 



EXHIBIT 10.10
FAMOUS DAVE’S OF AMERICA, INC.
2005 STOCK INCENTIVE PLAN


1.  Purpose. The purpose of the 2005 Stock Incentive Plan (the “Plan”) of Famous
Dave’s of America, Inc. (the “Company”) is to increase shareholder value and to
advance the interests of the Company by furnishing a variety of economic
incentives (“Incentives”’) designed to attract, retain and motivate employees,
certain key consultants and directors of the Company. Incentives may consist of
opportunities to purchase or receive shares of Common Stock, $0.01 par value per
share, of the Company (“Common Stock”) on terms determined under this Plan.  
2.  Administration. The Plan shall be administered by the board of directors of
the Company (the “Board of Directors”) or by a stock option or compensation
committee (the “Committee”) of the Board of Directors. The Committee shall
consist of not less than two directors of the Company and shall be appointed
from time to time by the Board of Directors. Each member of the Committee shall
be (i) a “non-employee director” within the meaning of Rule 16b-3 of the
Securities Exchange Act of 1934 (including the regulations promulgated
thereunder, the “1934 Act”) (a “Non-Employee Director”), and (ii) shall be an
“outside director” within the meaning of Section 162(m) under the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder. The Committee shall have complete authority to award Incentives
under the Plan, to interpret the Plan, and to make any other determination which
it believes necessary and advisable for the proper administration of the Plan.
The Committee’s decisions and matters relating to the Plan shall be final and
conclusive on the Company and its participants. If at any time there is no stock
option or compensation committee, the term “Committee”, as used in the Plan,
shall refer to the Board of Directors.   3.  Eligible Participants. Officers of
the Company, employees of the Company or its subsidiaries, members of the Board
of Directors, and consultants or other independent contractors who provide
services to the Company or its subsidiaries shall be eligible to receive
Incentives under the Plan when designated by the Committee. Participants may be
designated individually or by groups or categories (for example, by pay grade)
as the Committee deems appropriate. Participation by officers of the Company or
its subsidiaries and any performance objectives relating to such officers must
be approved by the Committee. Participation by others and any performance
objectives relating to others may be approved by groups or categories (for
example, by pay grade) and authority to designate participants who are not
officers and to set or modify such targets may be delegated.   4.  Types of
Incentives. Incentives under the Plan may be granted in any one or a combination
of the following forms: (a) performance shares (section 6); (b) incentive stock
options and non-statutory stock options (section 7); (c) stock appreciation
rights (“SARs”) (section 8); (d) stock awards (section 9); (e) restricted stock
(section 9).   5.  Shares Subject to the Plan.



  5.1.  Number of Shares. Subject to adjustment as provided in Section 10.6, the
number of shares of Common Stock which may be issued under the Plan shall not
exceed 450,000 shares of Common Stock. Shares of Common Stock that are issued
under the Plan or are subject to outstanding Incentives will be applied to
reduce the maximum number of shares of Common Stock remaining available for
issuance under the Plan.     5.2.  Cancellation. To the extent that cash in lieu
of shares of Common Stock is delivered upon the exercise of a SAR pursuant to
Section 8.4, the Company shall be deemed, for purposes of applying the
limitation on the number of shares, to have issued the greater of the number of
shares of Common Stock which it was entitled to issue upon such exercise or on
the exercise of any related option. In the event that a stock option or SAR
granted hereunder expires or is terminated or canceled unexercised as to any
shares of Common Stock, such shares may again be issued under the Plan either
pursuant to stock options, SARs or otherwise. In the event that shares of Common
Stock

A-1



--------------------------------------------------------------------------------



 



  are issued as performance shares, restricted stock or pursuant to a stock
award and thereafter are forfeited or reacquired by the Company pursuant to
rights reserved upon issuance thereof, such forfeited and reacquired shares may
again be issued under the Plan, either as performance shares, restricted stock,
pursuant to stock awards or otherwise.     5.3.  Type of Common Stock. Common
Stock issued under the Plan in connection with stock options, SARs, performance
shares, restricted stock or stock awards, may be authorized and unissued shares
or treasury stock, as designated by the Committee.



6.  Performance Shares. A performance share consists of an award which shall be
paid in shares of Common Stock, as described below. The grant of a performance
share shall be subject to such terms and conditions as the Committee deems
appropriate, including the following:



  6.1.  Performance Objectives. Each performance share will be subject to
performance objectives for the Company or one of its operating units to be
achieved by the end of a specified period, which period shall be at least one
year in length unless the Committee determines in its discretion that a shorter
period is warranted. The number of performance shares granted shall be
determined by the Committee and may be subject to such terms and conditions, as
the Committee shall determine. If the performance objectives are achieved, each
participant will be paid in shares of Common Stock. If such objectives are not
met, each grant of performance shares may provide for lesser payments in
accordance with formulas established in the award.     6.2.  Not Shareholder.
The grant of performance shares to a participant shall not create any rights in
such participant as a shareholder of the Company, until the payment of shares of
Common Stock with respect to an award.     6.3.  No Adjustments. No adjustment
shall be made in performance shares granted on account of cash dividends which
may be paid or other rights which may be issued to the holders of Common Stock
prior to the end of any period for which performance objectives were
established.     6.4.  Expiration of Performance Share. If any participant’s
employment or consulting engagement with the Company is terminated for any
reason other than normal retirement, death or disability prior to the
achievement of the participant’s stated performance objectives, all of the
participant’s rights for the performance shares shall expire and terminate
unless otherwise determined by the Committee. In the event of termination of
employment or consulting by reason of death, disability, or normal retirement,
the Committee, in its own discretion may determine which portions, if any, of
the performance shares should be paid to the participant.



7.  Stock Options. A stock option is a right to purchase shares of Common Stock
from the Company. Each stock option granted by the Committee under this Plan
shall be subject to the following terms and conditions:



  7.1.  Price. The option price per share shall be determined by the Committee,
subject to adjustment under Section 10.6; provided that the option price shall
be not less than the Fair Market Value of the Common Stock subject to the option
on the date of grant.     7.2.  Number. The number of shares of Common Stock
subject to the option shall be determined by the Committee, subject to
adjustment as provided in Section 10.6. The number of shares of Common Stock
subject to a stock option shall be reduced in the same proportion that the
holder thereof exercises a SAR if any SAR is granted in conjunction with or
related to the stock option. Notwithstanding the foregoing, no person shall
receive grants of Stock Options under the Plan that exceed 75,000 shares during
any one fiscal year of the Company.     7.3.  Duration and Time for Exercise.
Subject to earlier termination as provided in Section 10.4, the term of each
stock option shall be determined by the Committee but shall not exceed ten years
and one day from the date of grant. Each stock option shall become exercisable
at such time or times during its term as shall be determined by the Committee at
the time of grant, but shall not become exercisable more quickly than ratably
over three years unless the Committee determines in its

A-2



--------------------------------------------------------------------------------



 



  discretion that a faster schedule is warranted. The Committee may accelerate
the exercisability of any stock option. Subject to the foregoing and with the
approval of the Committee, all or any part of the shares of Common Stock with
respect to which the right to purchase has accrued may be purchased by the
Company at the time of such accrual or at any time or times thereafter during
the term of the option at such price and on such terms as the Company and the
optionee shall mutually agree; provided, however, that any shares so repurchased
shall not be available for re-issuance under the Plan.     7.4.  Manner of
Exercise. A stock option may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of shares of Common Stock
to be purchased and accompanied by the full purchase price for such shares. The
option price shall be payable (a) in United States dollars upon exercise of the
option and may be paid by cash, uncertified or certified check or bank draft;
(b) at the discretion of the Committee, by delivery of shares of Common Stock in
payment of all or any part of the option price, which shares shall be valued for
this purpose at the Fair Market Value on the date such option is exercised; or
(c) at the discretion of the Committee, by instructing the Company to withhold
from the shares of Common Stock issuable upon exercise of the stock option
shares of Common Stock in payment of all or any part of the exercise price
and/or any related withholding tax obligations, which shares shall be valued for
this purpose at the Fair Market Value or in such other manner as may be
authorized from time to time by the Committee. The shares of Common Stock
delivered by the participant pursuant to Section 6.4(b) must have been held by
the participant for a period of not less than six months prior to the exercise
of the option, unless otherwise determined by the Committee. Prior to the
issuance of shares of Common Stock upon the exercise of a stock option, a
participant shall have no rights as a shareholder.     7.5.  Incentive Stock
Options. Notwithstanding anything in the Plan to the contrary, the following
additional provisions shall apply to the grant of stock options which are
intended to qualify as Incentive Stock Options (as such term is defined in
Section 422 of the Code):



    (a)  The aggregate Fair Market Value (determined as of the time the option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by any participant during any
calendar year (under all of the Company’s plans) shall not exceed $100,000. The
determination will be made by taking incentive stock options into account in the
order in which they were granted. If such excess only applies to a portion of an
Incentive Stock Option, the Committee, in its discretion, will designate which
shares will be treated as shares to be acquired upon exercise of an Incentive
Stock Option.       (b)  Any Incentive Stock Option certificate authorized under
the Plan shall contain such other provisions as the Committee shall deem
advisable, but shall in all events be consistent with and contain all provisions
required in order to qualify the options as Incentive Stock Options.       (c) 
All Incentive Stock Options must be granted within ten years from the earlier of
the date on which this Plan was adopted by Board of Directors or the date this
Plan was approved by the shareholders.       (d)  Unless sooner exercised, all
Incentive Stock Options shall expire no later than 10 years after the date of
grant.       (e)  The option price for Incentive Stock Options shall be not less
than the Fair Market Value of the Common Stock subject to the option on the date
of grant.



    (f)  If Incentive Stock Options are granted to any participant who, at the
time such option is granted, would own (within the meaning of Section 422 of the
Code) stock possessing more than 10% of the total combined voting power of all
classes of stock of the employer corporation or of its parent or subsidiary
corporation, (i) the option price for such Incentive Stock Options shall be not
less than 110% of the Fair Market Value of the Common Stock subject to the
option on the date of grant and (ii) such Incentive Stock Options shall expire
no later than five years after the date of grant.

A-3



--------------------------------------------------------------------------------



 





8.  Stock Appreciation Rights. A SAR is a right to receive, without payment to
the Company, a number of shares of Common Stock, cash or any combination
thereof, the amount of which is determined pursuant to the formula set forth in
Section 8.4. A SAR may be granted (a) with respect to any stock option granted
under this Plan, either concurrently with the grant of such stock option or at
such later time as determined by the Committee (as to all or any portion of the
shares of Common Stock subject to the stock option), or (b) alone, without
reference to any related stock option. Each SAR granted by the Committee under
this Plan shall be subject to the following terms and conditions:



  8.1.  Number. Each SAR granted to any participant shall relate to such number
of shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 10.6. In the case of a SAR granted with
respect to a stock option, the number of shares of Common Stock to which the SAR
pertains shall be reduced in the same proportion that the holder of the option
exercises the related stock option.     8.2.  Duration. Subject to earlier
termination as provided in Section 10.4, the term of each SAR shall be
determined by the Committee but shall not exceed ten years and one day from the
date of grant. Unless otherwise provided by the Committee, each SAR shall become
exercisable at such time or times, to such extent and upon such conditions as
the stock option, if any, to which it relates is exercisable. The Committee may
in its discretion accelerate the exercisability of any SAR.     8.3.  Exercise.
A SAR may be exercised, in whole or in part, by giving written notice to the
Company, specifying the number of SARs which the holder wishes to exercise. Upon
receipt of such written notice, the Company shall, within 90 days thereafter,
deliver to the exercising holder certificates for the shares of Common Stock or
cash or both, as determined by the Committee, to which the holder is entitled
pursuant to Section 8.4.     8.4.  Payment. Subject to the right of the
Committee to deliver cash in lieu of shares of Common Stock (which, as it
pertains to officers and directors of the Company, shall comply with all
requirements of the 1934 Act), the number of shares of Common Stock which shall
be issuable upon the exercise of a SAR shall be determined by dividing:



    (a)  the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the “appreciation” shall be the amount by which the Fair Market Value of the
shares of Common Stock subject to the SAR on the exercise date exceeds (1) in
the case of a SAR related to a stock option, the purchase price of the shares of
Common Stock under the stock option or (2) in the case of a SAR granted alone,
without reference to a related stock option, an amount which shall be determined
by the Committee at the time of grant, subject to adjustment under
Section 10.6); by       (b)  the Fair Market Value of a share of Common Stock on
the exercise date.



  In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of a SAR; instead, the holder of the SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the exercise date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the date of exercise.



9.  Stock Awards and Restricted Stock. A stock award consists of the transfer by
the Company to a participant of shares of Common Stock, without other payment
therefor, as additional compensation for services to the Company. A share of
restricted stock consists of shares of Common Stock which are sold or
transferred by the Company to a participant at a price determined by the
Committee (which price shall be at least equal to the minimum price required by
applicable law for the issuance of a share of Common Stock) and subject to
restrictions on their sale or other transfer by the participant. The transfer of
Common

A-4



--------------------------------------------------------------------------------



 



Stock pursuant to stock awards and the transfer and sale of restricted stock
shall be subject to the following terms and conditions:



    9.1.  Number of Shares. The number of shares to be transferred or sold by
the Company to a participant pursuant to a stock award or as restricted stock
shall be determined by the Committee.       9.2.  Sale Price. The Committee
shall determine the price, if any, at which shares of restricted stock shall be
sold to a participant, which may vary from time to time and among participants
and which may be below the Fair Market Value of such shares of Common Stock at
the date of sale.       9.3.  Restrictions. All shares of restricted stock
transferred or sold hereunder shall be subject to such restrictions as the
Committee may determine which restrictions shall lapse over a period not less
than three years from the date of grant as determined by the Committee,
including, without limitation any or all of the following:



      (a)  a prohibition against the sale, transfer, pledge or other encumbrance
of the shares of restricted stock, such prohibition to lapse at such time or
times as the Committee shall determine (whether in annual or more frequent
installments, at the time of the death, disability or retirement of the holder
of such shares, or otherwise);         (b)  a requirement that the holder of
shares of restricted stock forfeit, or (in the case of shares sold to a
participant) resell back to the Company at his or her cost, all or a part of
such shares in the event of termination of his or her employment or consulting
engagement during any period in which such shares are subject to restrictions;  
      (c)  such other conditions or restrictions as the Committee may deem
advisable.



    9.4.  Escrow. In order to enforce the restrictions imposed by the Committee
pursuant to Section 9.3, the participant receiving restricted stock shall enter
into an agreement with the Company setting forth the conditions of the grant.
Shares of restricted stock shall be registered in the name of the participant
and deposited, together with a stock power endorsed in blank, with the Company.
Each such certificate shall bear a legend in substantially the following form:



     The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2005 Stock Incentive Plan of Famous Dave’s of
America, Inc. (the “Company”), and an agreement entered into between the
registered owner and the Company. A copy of the Plan and the agreement is on
file in the office of the secretary of the Company.



    9.5.  End of Restrictions. Subject to Section 10.5, at the end of any time
period during which the shares of restricted stock are subject to forfeiture and
restrictions on transfer, such shares will be delivered free of all restrictions
to the participant or to the participant’s legal representative, beneficiary or
heir.       9.6.  Shareholder. Subject to the terms and conditions of the Plan,
each participant receiving restricted stock shall have all the rights of a
shareholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares. Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently.

10. General.


  10.1.  Effective Date. The Plan will become effective upon its approval by the
Company’s shareholders. Unless approved by the shareholders within one year
after the date of the Plan’s adoption by the Board of Directors, the Plan shall
not be effective for any purpose.     10.2.  Duration. The Plan shall remain in
effect until all Incentives granted under the Plan have either been satisfied by
the issuance of shares of Common Stock or the payment of cash or been terminated
under the terms of the Plan and all restrictions imposed on shares of Common
Stock in

A-5



--------------------------------------------------------------------------------



 



  connection with their issuance under the Plan have lapsed. No Incentives may
be granted under the Plan after the tenth anniversary of the date the Plan is
approved by the shareholders of the Company.     10.3.  Non-transferability of
Incentives. No stock option, SAR, restricted stock or performance award may be
transferred, pledged or assigned by the holder thereof (except, in the event of
the holder’s death, by will or the laws of descent and distribution to the
limited extent provided in the Plan or the Incentive), or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder, and the
Company shall not be required to recognize any attempted assignment of such
rights by any participant. Notwithstanding the preceding sentence, stock options
may be transferred by the holder thereof to Employee’s spouse, children,
grandchildren or parents (collectively, the “Family Members”), to trusts for the
benefit of Family Members, to partnerships or limited liability companies in
which Family Members are the only partners or shareholders, or to entities
exempt from federal income taxation pursuant to Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended. During a participant’s lifetime, a
stock option may be exercised only by him or her, by his or her guardian or
legal representative or by the transferees permitted by the preceding sentence.
    10.4.  Effect of Termination or Death. In the event that a participant
ceases to be an employee of or consultant to the Company for any reason,
including death or disability, any Incentives may be exercised or shall expire
at such times as may be determined by the Committee.     10.5.  Additional
Condition. Notwithstanding anything in this Plan to the contrary: (a) the
Company may, if it shall determine it necessary or desirable for any reason, at
the time of award of any Incentive or the issuance of any shares of Common Stock
pursuant to any Incentive, require the recipient of the Incentive, as a
condition to the receipt thereof or to the receipt of shares of Common Stock
issued pursuant thereto, to deliver to the Company a written representation of
present intention to acquire the Incentive or the shares of Common Stock issued
pursuant thereto for his or her own account for investment and not for
distribution; and (b) if at any time the Company further determines, in its sole
discretion, that the listing, registration or qualification (or any updating of
any such document) of any Incentive or the shares of Common Stock issuable
pursuant thereto is necessary on any securities exchange or under any federal or
state securities or blue sky law, or that the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.     10.6.  Adjustment. In the event of any
recapitalization, stock dividend, stock split, combination of shares or other
change in the Common Stock, the number of shares of Common Stock then subject to
the Plan, including shares subject to restrictions, options or achievements of
performance shares, shall be adjusted in proportion to the change in outstanding
shares of Common Stock. In the event of any such adjustments, the purchase price
of any option, the performance objectives of any Incentive, and the shares of
Common Stock issuable pursuant to any Incentive shall be adjusted as and to the
extent appropriate, in the discretion of the Committee, to provide participants
with the same relative rights before and after such adjustment.     10.7. 
Incentive Plans and Agreements. Except in the case of stock awards, the terms of
each Incentive shall be stated in a plan or agreement approved by the Committee.
The Committee may also determine to enter into agreements with holders of
options to reclassify or convert certain outstanding options, within the terms
of the Plan, as Incentive Stock Options or as non-statutory stock options and in
order to eliminate SARs with respect to all or part of such options and any
other previously issued options.

A-6



--------------------------------------------------------------------------------



 





    10.8.  Withholding.



      (a)  The Company shall have the right to withhold from any payments made
under the Plan or to collect as a condition of payment, any taxes required by
law to be withheld. At any time when a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with a distribution of Common Stock or upon exercise of an option or
SAR, the participant may satisfy this obligation in whole or in part by electing
(the “Election”) to have the Company withhold from the distribution shares of
Common Stock having a value up to the minimum amount of withholding taxes
required to be collected on the transaction. The value of the shares to be
withheld shall be based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld shall be determined (“Tax Date”).        
(b)  Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. An Election is irrevocable.



    10.9.  No Continued Employment, Engagement or Right to Corporate Assets. No
participant under the Plan shall have any right, because of his or her
participation, to continue in the employ of the Company for any period of time
or to any right to continue his or her present or any other rate of
compensation. Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.



  10.10.  Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive. Payment may be deferred at the option of the
participant if provided in the Incentive.     10.11.  Amendment of the Plan. The
Board may amend or discontinue the Plan at any time. However, no such amendment
or discontinuance shall adversely change or impair, without the consent of the
recipient, an Incentive previously granted. Further, no such amendment shall,
without approval of the shareholders of the Company, (a) increase the maximum
number of shares of Common Stock which may be issued to all participants under
the Plan, (b) change or expand the types of Incentives that may be granted under
the Plan, (c) change the class of persons eligible to receive Incentives under
the Plan, or (d) materially increase the benefits accruing to participants under
the Plan.     10.12.  Sale, Merger, Exchange or Liquidation. Unless otherwise
provided in the agreement for an Incentive, in the event of an acquisition of
the Company through the sale of substantially all of the Company’s assets or
through a merger, exchange, reorganization or liquidation of the Company or a
similar event as determined by the Committee (collectively a “transaction”), the
Committee shall be authorized, in its sole discretion, to take any and all
action it deems equitable under the circumstances, including but not limited to
any one or more of the following:



  (1)  providing that the Plan and all Incentives shall terminate and the
holders of (i) all outstanding vested options shall receive, in lieu of any
shares of Common Stock they would be entitled to receive under such options,
such stock, securities or assets, including cash, as would have been paid to
such participants if their options had been exercised and such participant had
received Common Stock immediately prior to such transaction (with appropriate
adjustment for the exercise price, if any), (ii) performance shares and/or SARs
that entitle the participant to receive Common Stock shall receive, in lieu of
any shares of Common Stock each participant was entitled to receive as of the
date of the transaction pursuant to the terms of such Incentive, if any, such
stock, securities or assets, including cash, as would have been paid to such
participant if such Common Stock had been issued to and

A-7



--------------------------------------------------------------------------------



 



  held by the participant immediately prior to such transaction, and (iii) any
Incentive under this Agreement which does not entitle the participant to receive
Common Stock shall be equitably treated as determined by the Committee.



      (2)  providing that participants holding outstanding vested Common Stock
based Incentives shall receive, with respect to each share of Common Stock
issuable pursuant to such Incentives as of the effective date of any such
transaction, at the determination of the Committee, cash, securities or other
property, or any combination thereof, in an amount equal to the excess, if any,
of the Fair Market Value of such Common Stock on a date within ten days prior to
the effective date of such transaction over the option price or other amount
owed by a participant, if any, and that such Incentives shall be cancelled,
including the cancellation without consideration of all options that have an
exercise price below the per share value of the consideration received by the
Company in the transaction.         (3)  providing that the Plan (or replacement
plan) shall continue with respect to Incentives not cancelled or terminated as
of the effective date of such transaction and provide to participants holding
such Incentives the right to earn their respective Incentives on a substantially
equivalent basis (taking into account the transaction and the number of shares
or other equity issued by such successor entity) with respect to the equity of
the entity succeeding the Company by reason of such transaction.         (4) 
providing that all unvested, unearned or restricted Incentives, including but
not limited to restricted stock for which restrictions have not lapsed as of the
effective date of such transaction, shall be void and deemed terminated, or, in
the alternative, for the acceleration or waiver of any vesting, earning or
restrictions on any Incentive.



  The Board may restrict the rights of participants or the applicability of this
Section 10.12 to the extent necessary to comply with Section 16(b) of the
Securities Exchange Act of 1934, the Internal Revenue Code or any other
applicable law or regulation. The grant of an Incentive award pursuant to the
Plan shall not limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, exchange or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.



    10.13.  Definition of Fair Market Value. For purposes of this Plan, the
“Fair Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the Board of Directors determines in good faith to be 100% of the fair market
value of such a share as of the date in question; provided, however, that
notwithstanding the foregoing, if such shares are listed on a U.S. securities
exchange or are quoted on the Nasdaq National Market or Nasdaq Small-Cap Market
(“Nasdaq”), then Fair Market Value shall be determined by reference to the last
sale price of a share of Common Stock on such U.S. securities exchange or Nasdaq
on the applicable date. If such U.S. securities exchange or Nasdaq is closed for
trading on such date, or if the Common Stock does not trade on such date, then
the last sale price used shall be the one on the date the Common Stock last
traded on such U.S. securities exchange or Nasdaq.

A-8